Citation Nr: 1520987	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  15-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Eligibility for special monthly pension (SMP) based upon the need for regular aid and attendance or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






REMAND

The Veteran served on active duty from February 1943 to November 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

After reviewing the claims file, the Board finds that additional development is required before deciding the claim for eligibility for special monthly pension (SMP) based upon the need for regular aid and attendance or by reason of being permanently housebound.

Private treatment records list numerous diagnoses and disabilities, to include bilateral leg edema, bilateral carotid stenosis, actinic keratosis, hypokalemia, and hyponatremia.  Although the Veteran has been afforded a December 2014 VA aid and attendance/housebound examination, the examination did not consider these disabilities in the overall evaluations.  Thus, the Veteran should be afforded a new VA examination.  The result should assist VA in its requirement to consider all disabilities when adjudicating the question of eligibility for pension and special monthly pension.

Additionally, an effort should be made to obtain any records pertaining to any medical treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for an examination. The record must be made available to the examiner.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should address all disabilities of record to include but not limited to spinal/orthopedic disabilities as well as the Veteran's noted diagnoses of bilateral leg edema, bilateral carotid stenosis, actinic keratosis, hypokalemia, and hyponatremia.  Any other disabilities should also be included.  (The Veteran should be questioned as to the disabling effects of all diseases.)  Findings necessary to apply pertinent rating criteria as to all disabilities should be made.

The examiner should also opine as to whether the Veteran has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person. 

The examiner should comment on whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is able to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment. 

The examiner should also indicate if the Veteran is substantially confined to his dwelling and the immediate premises. 

A complete rationale for all opinions and conclusions should be provided. 

3. After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  Each disability should be rated for determining eligibility for pension and specific consideration should also be given to whether the Veteran is eligible for special monthly compensation.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

